MEMORANDUM **
Walter L. Wagner appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that the defendants wrongfully prosecuted him for criminal contempt of a court order. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Milstein v. Cooley, 257 F.3d 1004, 1007 (9th Cir.2001), we affirm.
The district court properly dismissed Wagner’s claims against the individual defendants because those claims were based solely on actions “intimately associated with the judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976); see also Morris v. County of Tehama, 795 F.2d 791, 793 (9th Cir.1986) (prosecutor immune with respect to decision to file notice of appeal from dismissal of criminal charges in state court).
The district court also properly dismissed Wagner’s claims against Monterey County because he did not allege that the County had a specific practice or policy that deprived him of his civil rights. See Fed’n of African American Contractors v. City of Oakland, 96 F.3d 1204, 1216 (9th Cir.1996).
Wagner’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.